Title: To John Adams from William Griffith, 11 July 1800
From: Griffith, William
To: Adams, John



Sir,
Burlington New Jersey July 11. 1800

In the answer with which you were pleased to honor my letter inclosing an oration on the death of General Washington,—you were so good as to notice some papers I had written with a view to the revision of the New Jersey Constitution:—I very little expected that so obscure a pamphlet would have found its way to your Excellency, and much less that it should serve to introduce me with some advantage.—my exertions on that subject, as well as the efforts of many other more enlightened men in this state, will in all probability prove abortive; but the expression of your good opinion of the tendency of my work more than rewards it:—your letter to me considered only, as a polite attention from the President of the U States: was very flattering; but a compliment from Mr. Adams in the character of an accomplished scholar and statesman conveyed a deeper and more grateful sensation.—If the sentiments in those papers which refer to general theory, make any approaches to correct principle; I owe it to your own writings, from whence I have collected all the information I possess on the subject,—those writings which to your cotemporaries and posterity, must ever afford equal proofs of an unwearied industry and enlightened mind! I have procured one of those small pamphlets to be bound, and would request for it a place among your books at Braintree:—
I take this opportunity of assuring your Excellency that no one more justly appretiates your great character and virtues or more takes a warmer interest in the continuance of your Glory and Happiness than sir your much obliged and / very obedient Servant

Wm: Griffith
P.S. I take the further liberty of sending the inclosed subscription for your Excellencys signature,—only with a view to your name appearing among the Patrons of a professional work:—

W.G.—